In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 12-736V
                                     Filed: January 20, 2015

* * * * * * * * * * * * * * * *                           UNPUBLISHED
ROBERT SLATER,                              *
                                             *            Special Master Dorsey
              Petitioner,                    *
                                             *
v.                                           *
                                             *            Joint Stipulation on Damages;
SECRETARY OF HEALTH                          *            Influenza (Flu) vaccine; Tetanus
AND HUMAN SERVICES,                          *            vaccine; Tendinopathy.
                                             *
              Respondent.                    *
                                             *
* * * * * * * * * * * * * * * *
Martin James Martinez, Martinez Law Office, Napa, CA, for petitioner.
Linda Sara Renzi, United States Department of Justice, Washington, DC, for respondent.

                                            DECISION1

        On October 31, 2012, Robert Slater (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that he suffered from tendinopathy as a result of a tetanus vaccine he received on August 17,
2011, and an influenza (“flu”) vaccine that he received on November 30, 2011. See Petition at 1-
3. Petitioner further alleged that he experienced the residual effects of these injuries for more
than six months. Id. at 3.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116
Stat. 2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by
Vaccine Rule 18(b), each party has 14 days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in
substance and is privileged or confidential; or (2) that includes medical files or similar files, the
disclosure of which would constitute a clearly unwarranted invasion of privacy.” Vaccine Rule
18(b).
2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.

                                                  1
       On January 16, 2015, the parties filed a stipulation, stating that a decision should be
entered awarding compensation.

       Respondent denies that either the tetanus or the flu vaccine caused petitioner’s
tendinopathy, or any other injury, and denies that his current disabilities are sequelae of a
vaccine-related injury. Nevertheless, the parties agree to the joint stipulation, attached hereto as
Appendix A. The undersigned finds the stipulation reasonable and adopts it as the decision of
the Court in awarding damages, on the terms set forth therein.

       The parties stipulated that petitioner shall receive the following compensation:

       A lump sum of $150,000.00, in the form of a check payable to petitioner, Robert
       Slater. This amount represent compensation for all damages that would be available
       under 42 U.S.C. § 300aa-15(a).

       Stipulation ¶ 8.

       The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court SHALL ENTER JUDGMENT in accordance with the terms of the parties’
stipulation.3

       IT IS SO ORDERED.

                                              s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2